Citation Nr: 0329290	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  01-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for heart disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disorder(s) (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1965 to July 1966.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In March 2003, the veteran had a hearing at the RO before the 
undersigned Acting Veteran's Law Judge.

A review of the record discloses that in November 1967, the 
RO denied entitlement to service connection for an immature 
personality, which had been claimed as emotional upset and 
nervousness.  Since that decision explicitly denied service 
connection for a personality disorder, as opposed to the 
psychiatric disorder now claimed, the Board will consider the 
current claim on a de novo basis, as the RO did.  The Board 
notes the initial November 1999 rating action found that new 
and material evidence had not been received with which to 
reopen the veteran's claim of entitlement to service 
connection for a nervous condition, but subsequent 
adjudications considered the merits of the claim.  

A review of the record also shows that there is a claim 
pending for service connection for post-traumatic stress 
disorder (PTSD).  The RO has begun to develop this claim, and 
the veteran's representative acknowledged at the hearing that 
this separate matter remained pending.  Adjudication of a 
PTSD claim, although dependent on general laws and 
regulations regarding service-connected disability, involves 
consideration of laws and regulations specific to such claims 
and special evidentiary development.  As such, PTSD claims 
are usually adjudicated separately from claims for service 
connection for a general psychiatric disorder.  Therefore, 
the pending PTSD claim is referred to the RO for appropriate 
action.


REMAND

Psychiatric disorder

In June 2000 and March 2003, the veteran appeared at hearings 
held in association with his appeal.  He testified that in 
service he had been treated for psychiatric problems which 
had been misdiagnosed as having an immature personality.  He 
testified that he had been molested in service and that such 
attack had left emotional scars requiring psychiatric 
treatment.  He stated that he had reported the attacks to his 
superiors but that the had been unable to get in touch with 
those individuals.  He maintained that his psychiatric 
problems in service had been the initial manifestations of 
bipolar disorder, which had been diagnosed in the 1990's.  
Indeed, he noted in 1969, he had been told that he was manic 
depressive.  He also noted that in the early 1970's, he had 
been treated for drug abuse.  Therefore, he concluded that 
compensation benefits were warranted on the basis of direct 
service connection.  

Records associated with the claims folder show that after 
service, the veteran's first treatment for psychiatric 
disability had been at the VA in October 1996.  At that time, 
he reported that in 1975, he had been treated for drug use at 
a VA medical center in California.  Since 1996, the veteran 
has been treated extensively for psychiatric disability, 
primarily diagnosed as bipolar disorder.  

Based on the veteran's testimony, as well as his statement 
during the 2002 VA examination, that he either did not 
receive formal psychiatric treatment between 1966 and 1996, 
or that any records for informal treatment are not available, 
no additional development will be taken in this regard.  If, 
at any time during remand, the veteran recalls treatment he 
received during this time period, records of which may be 
available, he should notify VA of this information so that 
attempts can be made to get the records.

In January 2001, the veteran's treating psychologist 
concluded that there is a likelihood the current psychiatric 
disability is related to the veteran's military service, but 
admitted that this opinion was based solely on the history 
provided by the veteran, since records were not available for 
review.  Following a VA psychiatric examination in October 
2002, the Axis I diagnoses were bipolar disorder, most recent 
episode mixed and cocaine abuse in full, sustained remission.  
The examiner stated that it was possible that the veteran was 
manifesting symptoms of anxiety in service which could be 
associated with the veteran's current diagnosis.  The 
examiner noted, however, that a review of the records 
available in the veteran's file was inconclusive.  In order 
to further define the findings, the examiner recommended a 
follow-up examination, including psychological testing.  He 
noted that since the veteran's claims file was so extensive, 
it should be made available for review days before the 
examination.

Therefore, there is enough medical evidence to make this 
claim at least plausible, but the current inconclusive state 
of the medical evidence makes fair adjudication impossible at 
this time.  Therefore, the Board concludes an additional VA 
examination should be conducted.

1151 claim

During his hearings, the veteran also testified that he had 
heart disability as a side effect of lithium which had been 
prescribed for him by the VA.  Therefore, he concluded that 
VA compensation was warranted in accordance with 38 U.S.C.A. 
§ 1151.

Evidence on file shows that in December 1996, the VA first 
prescribed lithium for the veteran.  Since that time, 
monitoring has revealed occasional elevated levels of lithium 
and lithium toxicity.  

The veteran's medical records, dated since 1996, show 
numerous complaints of chest pain; however, there have been 
disparate clinical findings with respect to those complaints.  
For example, in February 1999, stress testing suggested mild 
anterolateral ischemia; however, cardiac catheterization was 
normal.  Following a June 1999 consultation with the VA 
cardiology service, the examiner commented that the veteran 
had a very peculiar cardiomyopathy of undetermined origin or 
a very rare lithium caused event.  A trial of nitroglycerin 
was prescribed.  In August 1999, the same consultant noted 
that elevated lithium levels could result in cardiac problems 
but that the veteran's chest pain was non-cardiac in nature.  
The examiner stated that further work-up was unnecessary.  In 
September 2000, the results of a stress test were equivocal, 
and nuclear imaging was pending.  The report of that nuclear 
imaging has not been associated with the claims folder.  From 
November 2000 to January 2002, the VA prescribed 
nitroglycerin for the veteran's chest pain.  In January 2001, 
electrocardiographic results could not rule out an anterior 
infarct.

Therefore, there is at least enough medical evidence to 
indicate this claim is plausible, but it is unclear whether 
the veteran, in fact, has a chronic heart disorder.  
Therefore, another examination is needed.

TDIU

By a rating decision in November 2002, the RO denied the 
veteran's claim of entitlement to a total rating due to 
unemployability caused by service-connected disability.  The 
following month, the RO received the veteran's NOD, and this 
remains pending. 

It is proper to remand this claim because the veteran has not 
been provided a Statement of the Case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is remanded for the following actions:

1.  Obtain a copy of the report of 
nuclear imaging noted to be pending at 
the time of a cardiac stress test, 
performed by the VA in September 2000.  A 
negative reply or failure to respond to 
any request must be set forth in writing 
and associated with the claims folder.

2.  Schedule the veteran for a 
psychiatric examination by a board of two 
VA examiners to determine the nature and 
etiology of any psychiatric disability 
found to be present.  Psychological 
testing must be performed, as well as all 
other indicated tests and studies.  Any 
indicated consultations must also be 
scheduled.  Several days prior to the 
examination, the claims folder must be 
made available to the examiners for 
review and the examiners must verify that 
the claims folder has, in fact been 
reviewed.  

If psychiatric disability is found, the 
examiners must render an opinion as to 
whether it is at least as likely as not 
that such disability was first manifested 
by symptoms diagnosed as an immature 
personality in service.  In so doing, the 
examiners must reconcile their opinion 
with any significant gaps in treatment 
for that disability, such as the one 
which currently exists between 1966 and 
1996.  The rationale for all opinions 
must be set forth.  

3.  When the action in paragraph 1 has 
been completed, schedule the veteran for 
a VA cardiovascular examination to 
determine the nature and etiology of any 
cardiovascular disability found to be 
present.  All indicated tests and studies 
must be performed, and all indicated 
consultations must be scheduled.  Several 
days prior to the examination, the claims 
folder must be made available to the 
examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  

If identifiable heart disability is 
found, the examiner must render an 
opinion as to whether it is at least as 
likely as not the result of the veteran's 
ingestion of lithium prescribed for him 
by the VA.  The rationale for all 
opinions must be set forth.  

4.  After ensuring that the VA 
examination reports are complete, 
undertake any other indicated 
development, and then readjudicate these 
issues.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  If in order, the 
case should then be returned to the Board 
for further appellate action.  

5.  Provide the veteran and his 
representative an SOC with respect to the 
issue of entitlement to a total rating 
due to unemployability caused by service-
connected disability.  The veteran must 
be informed that in order to perfect his 
appeal, he must file a timely and 
adequate substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2002).  If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board.  If, however, a 
timely substantive appeal is filed, that 
issue should be returned to the Board for 
further appellate consideration. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

